      
      




 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7       ANGELLI MELLIZA,                                       Case No. 2:18-cv-02091-JCM-PAL
 8                                            Plaintiff,                       ORDER
              v.
 9                                                                   (Subst Atty – ECF No. 18)
         CAPITAL ONE BANK (USA) N.A.,
10
                                            Defendant.
11

12           This matter is before the court on the Substitution of Attorneys (ECF No. 18). Justin A.
13   Shiroff of Ballard Spahr, LLP seeks leave to be substituted in the place of Michelle D. Alarie of
14   Armstrong Teasdale LLP for defendant Capital One Bank. LR IA 11-6(b) provides that “[n]o
15   attorney may withdraw after appearing in a case except by leave of the court after notice has been
16   served on the affected client and opposing counsel.” LR IA 11-6(c) provides that the signature of
17   an attorney to substitute in a case “constitutes an express acceptance of all dates then set for pretrial
18   proceedings, for trial or hearing, by the discovery plan, or in any court order.” LR IA 11-6(d) also
19   provides that the substitution of an attorney “shall not alone be reason for delay of pretrial
20   proceedings, discovery, the trial, or any hearing in this case.”
21            Having reviewed and considered the matter,
22           IT IS ORDERED that:
23           1. The Substitution of Attorney (ECF No. 18) is GRANTED.
24           2. Justin A. Shiroff is substituted in the place of Michelle D. Alarie for defendant Capital
25                 One Bank, subject to the provisions of LR IA 11-6(b), (c) and (d).
26           DATED this 14th day of March 2019.
27
                                                               PEGGY A. LEEN
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
